

115 HR 2459 IH: Transnational Criminal Organization Exploitation Threat Assessment Act
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2459IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. King of New York (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require a threat assessment regarding the exploitation by transnational criminal organizations
			 of the unaccompanied alien children services program within the United
			 States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transnational Criminal Organization Exploitation Threat Assessment Act. 2.Threat assessment (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Intelligence and Analysis of the Department of Homeland Security, shall conduct a threat assessment of the exploitation by transnational criminal organizations of the unaccompanied alien children services program.
 (b)ConsultationIn preparing the threat assessment required under subsection (a), the Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall consult with the Secretary of Health and Human Services, the Attorney General, the Director of the Federal Bureau of Investigation, the Director of National Intelligence, and the heads of other Federal departments and agencies, as appropriate, to ensure that such threat assessment is informed by current information about homeland security threats posed by transnational criminal organizations.
 (c)RecommendationsUpon completion of the threat assessment required under subsection (a), the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall make a determination if any changes are required to address security vulnerabilities identified in such assessment that are exploited by transnational criminal organizations in the unaccompanied alien children services program. If changes to the unaccompanied alien children services program are required, the Secretary of Homeland Security shall direct the Department of Homeland Security component agencies, including U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, to address such vulnerabilities, as appropriate.
 (d)DistributionUpon completion of the threat assessment required under subsection (a), the Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall disseminate such threat assessment to Federal partners, including the Secretary of Health and Human Services, the Attorney General, the Director of the Federal Bureau of Investigation, the Director of National Intelligence, and State and local partners, including State, local, and regional fusion centers.
 (e)DefinitionsIn this section: (1)Transnational criminal organizationThe term transnational criminal organization means a group of persons that includes one or more foreign persons that engages in an ongoing pattern of serious criminal activity involving the jurisdictions of at least two foreign countries and that threatens the national security, foreign policy, or economy of the United States.
 (2)Unaccompanied alien children services programThe term unaccompanied alien children service program means the program described in section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279). 